--------------------------------------------------------------------------------

Exhibit - Georgia Exploraiton, Form 8-K



10.1
Purchase and Sale Agreement dated January 30, 2007



Orbit Energy, LLC.
4801 Woodway Drive, Suite 305W
Houston Texas, 77056


January 30, 2007


WHARTON RESOURCES LP and
GEORGIA EXPLORATION, INC.
519 Heights Blvd.
Houston, Texas 77007


Re:          Purchase and Sale Agreement - Mount Branch Prospect, Elk County,
Kansas


Gentlemen:
 
This letter agreement, when fully executed by the parties named herein, shall
constitute a “Purchase and Sale Agreement” between Orbit Energy, LLC., a Nevada
Limited Liability Company (“Seller” or “Orbit”) and Wharton Resources LP, a
Texas Limited Partnership (“Purchaser” or “Wharton”), in regard to the
properties identified below. The Purchaser is wholly owned by Georgia
Exploration, Inc., a Nevada corporation (“Georgia”). The Purchaser, Seller and
Georgia are hereinafter collectively referred to as the “parties”. The effective
date for this Purchase and Sale Agreement is January 30, 2007 (the “Effective
Date”).


This letter agreement, when fully executed by the parties, shall replace the
agreement entitled “Mound Branch Prospect Development Agreement Elk County,
Kansas” entered into between Seller and Purchaser and dated effective September
1, 2006 as amended by First Amendment agreement also dated September 1, 2006
(collectively the “Development Agreement”).


ARTICLE I. PROPERTY SUBJECT TO THIS AGREEMENT


Seller is the holder of interests in certain oil and gas leases in Elk County,
Kansas totaling approximately 8,800 acres gross (the “Property”), which leases
are more particularly described in Schedule “A” hereto (the “Leases”). For all
oil and gas Leases other than those lease portions associated with the existing
drilled wells (that are identified in Schedule “B” hereto), Purchaser is
purchasing and Seller is selling a 100.0% working interest and 74.0% net revenue
interest (after Lessor and overriding royalty interests of 26.0%).


Seller also holds a working interest and net revenue interest in nine (9)
existing well bores that have been drilled on the Property (the “Wells”), as
further described and listed in Schedule “B”. The applicable working interests
and net revenue interests being acquired by Purchaser for the Wells are
identified in Schedule “B”. Seller holds ratable working interests in facilities
and equipment on the Leases (collectively the “Equipment”), as identified and
listed in Schedule “C”, together with right of ways and servitudes needed to
produce oil and/or gas therefrom (collectively the “Servitudes”).

1/16

--------------------------------------------------------------------------------



Any property, or interest therein, acquired, whether by lease or otherwise, by
the Seller, its affiliates or principals, at any time prior to or after the
effectiveness of this letter agreement, that is contiguous to the Property (as
defined in the “Development Agreement), or that is within a distance of five (5)
miles from the outer boundary of the Property as may be expanded as contiguous
acreage is acquired (the “Area of Mutual Interest” or “AMI”), shall form part of
the Property and shall be subject to this Agreement. Seller agrees to assign
Seller’s interest in any such property within the AMI to the Purchaser and
Purchaser agrees to reimburse Seller for Sellers reasonable costs and expenses
associated with the acquisition and maintenance of such additional property.


ARTICLE II. PURCHASE AND SALE


Seller hereby agrees to sell and Purchaser hereby agrees to purchase all of
Sellers working interests and associated net revenue interests in the Leases,
Wells and Equipment, subject to and on the terms of this letter agreement. This
letter agreement further sets forth the terms, conditions and reservations which
will control and dictate the provisions to be included in the formal conveyance
from Seller to Purchaser, and to express and clarify the interest of the parties
hereto.


ARTICLE III. CONSIDERATION


Purchase Price


At final closing (the “Closing”) and against delivery of a recordable Assignment
by the Seller to the Purchaser, Georgia shall pay to Seller the following:


(1)
A total $6,800,000 (the “Purchase Price”) for Sellers interests in the Leases,
Wells and Equipment,




 
less the following:



(2)
The sum of $760,947, which sum represents the amounts advanced to or paid on
behalf of Orbit by Wharton associated with additional testing and evaluations of
oil and gas interests in the AMI, and for the payment of lease renewals, minimum
royalties, and other associated costs of drilling and testing, or similar
payment obligations(s) under the Development Agreement associated with or
arising from any lease acreage covered by the AMI, calculated from the effective
date of the Development Agreement through the Effective Date hereof, as further
identified in Schedule “D” hereto.



Payment of Purchase Price


The Purchase Price will be paid by Georgia to the Seller on Closing as follows:


(1)
The sum of $4,800,000 less amounts paid by Purchaser to Seller or on Seller’s
behalf of $760,947 will be paid on account of the purchase of the Leases, Wells
and Equipment, by the issuance to the Seller of 4,039,053 shares in the common
stock of Georgia (the “Shares”) at a deemed price of $1.00 per share.



(2)
The sum of $2,000,000 will be paid by Purchaser to the Seller, by the issuance
to the Seller of a convertible unsecured debenture of Georgia (the “Debenture”)
in the principal amount of $2,000,000, bearing simple interest at the rate of
10% per annum payable quarterly in arrears. The principal amount of the
Debenture that remains outstanding and unpaid may be converted by the Seller in
whole or in part to acquire shares in the common stock of Georgia (the
“Debenture Shares”) at the rate of $1.00 per Debenture Share, at any time after
twelve (12) months from the Effective Date and before the expiry of thirty-six
(36) months from the date of the Effective Date (the “Due Date”). After the Due
Date, all unpaid interest and principal on the Debenture become due on demand.
The Debenture will provide for customary adjustments to the conversion price
and/or the number of shares issuable on conversion following the occurrence of
certain events.


2/16

--------------------------------------------------------------------------------



(3)
Georgia or Wharton may pay the principal and interest amount outstanding under
the Debenture at any time after twelve (12) months from the Effective Date and
before the Due Date by providing notice to the Seller and Seller shall
thereafter have five business days to provide notice to Georgia of Seller’s
desire to convert the Debenture into Debenture Shares, in lieu of payment by
Georgia of the Debenture balance outstanding. Upon payment to the Seller of the
principal and interest amount outstanding by Georgia or Wharton pursuant to this
paragraph, the Debenture and all obligations thereunder will terminate. In
addition, in the event of a change of control of Georgia after twelve (12)
months, the Seller may accelerate the Due Date to the date of the change of
control. For the purposes hereof a change of control means the acquisition by
any person, or group of persons acting together (determined reasonably), of
voting control over 50% or greater of the issued and outstanding shares in the
capital of Georgia, where such person or group of persons did not prior to the
date hereof hold such voting control.



Any transfer of ownership of the Shares, the Debenture or the Debenture Shares
will be subject to the approval of Georgia, and will require proper evidence of
compliance with applicable securities laws.


The Shares and the Debenture will be issued pursuant to the exemption from
registration provided by Rule 506 of Regulation D under the U.S. Securities Act
of 1933, and the Seller hereby confirms that the offer and sale of the Shares
and the Debenture meets the conditions of such rule and that the Seller (or each
beneficial owner of the Seller) is an “Accredited Investor” as defined therein.
Seller understands that the Shares, the Debenture, and the Debenture Shares will
be restricted securities under Rule 144, and the certificates representing such
securities will bear a restrictive legend in such form as Georgia may determine.
Orbit further acknowledges and agrees that:



 
(a)
it understands and acknowledges that the Shares, Debentures and Debenture Shares
have not been and will not be registered under the 1933 Act or the securities
laws of any state of the United States;




 
(b)
it (and each of its beneficial owners) has had the opportunity to obtain
independent tax and investment advice respecting entering into this letter
agreement and completing the transactions contemplated hereby;




 
(c)
it has had access to such information regarding Georgia as it has considered
necessary in connection with its investment decision to acquire the Shares and
the Debentures;




 
(d)
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its acquisition of the Shares and
the Debentures, and it is able to bear the economic risk of, and withstand a
complete loss of, its entire investment in such securities;


3/16

--------------------------------------------------------------------------------



Escrow


A total of 4,093,053 of the Shares (the “Escrow Shares”) will be placed in
escrow with a law firm or escrow agent agreeable to both Georgia and Seller, and
held subject to an escrow agreement. The escrow agreement will provide for the
release of the Escrow Shares only against delivery to the escrow agent of a fair
market value appraisal and economic valuation, prepared by an independent third
party mutually agreed by Georgia and Seller, of the Wells, Leases and Equipment,
confirming the value of the Sellers interest therein as being no less than the
Purchase Price of $6,800,000. To the extent such valuation is less than
$6,800,000, the number of Escrow Shares released to the Seller will be pro-rated
accordingly and the balance cancelled. The Seller agrees to place in escrow,
concurrently with the deposit of the Escrow Shares, a duly executed stock power
of attorney with signature guaranteed in respect of the cancellation of the
Escrow Shares. For the purposes of this paragraph, the valuation must be
prepared and delivered to escrow agent within twelve (12) months of the
effective date of this letter agreement. Any Escrow Shares in escrow after
twelve (12) months of the effective date of this letter agreement shall be
cancelled.


In the event of any dispute, the escrow agent will continue to hold the shares
pending an agreement between the parties or an order of the court, in either
case directing the escrow agent as to the further handling of the shares,
provided such direction is not inconsistent with this letter agreement. Georgia
is responsible for all costs and expenses associated with establishing and
maintaining the escrow. Seller and Purchaser agree to enter into the escrow
agreement with the escrow agent on such additional terms and conditions as
required by the escrow agent.
 
ARTICLE IV - ASSIGNMENT


At Closing, Seller shall deliver an executed, recordable previously approved
Assignment of Interest in favor of Purchaser conveying all of Seller’s working
interest and associated net revenue interest in the Leases, Wells, and
Equipment. Such Assignment shall specify that the working interest conveyed is
delivered with a net revenue yield, consistent with those identified in the
attached Schedules.


ARTICLE V. REPRESENTATIONS, WARRANTIES AND COVENANTS OF ORBIT


Orbit hereby represents, warrants and covenants to Purchaser and Georgia the
following and acknowledges that Purchaser and Georgia are relying upon such
representations and warranties in connection with entering into this letter
agreement:



 
(a)
Orbit has the full corporate power, capacity and authority to enter into this
letter agreement and to execute, deliver and perform its obligations under this
letter agreement;




 
(b)
there are no claims, actions, suits, judgments, investigations or proceedings of
any kind outstanding, pending or to the best knowledge of Orbit, threatened
against or affecting Orbit or its respective properties and assets;




 
(c)
other than pursuant to this letter agreement, no person has any agreement,
option or understanding or any right or privilege capable of becoming an
agreement or option for the purchase from Orbit of the Leases, Wells or
Equipment;




 
(d)
there is no bankruptcy, liquidation, winding-up or other similar proceeding
pending or in progress or, to the knowledge of Orbit, threatened against Orbit;




 
(e)
Orbit and its businesses and operations are in substantial compliance with all
applicable environmental laws and environmental permits applicable to the
operations of Orbit in the AMI; and Orbit has obtained all environmental permits
that are required to carry on operations as previously and currently carried out
in the AMI by Orbit under all applicable environmental laws;


4/16

--------------------------------------------------------------------------------




 
(f)
to the best knowledge of Orbit, there are no spills, releases, deposits or
discharges of hazardous or toxic substances, contaminants or wastes into the
earth, air or into any body of water or any municipal or other sewer or drain
water systems affecting the AMI that may contravene applicable environmental
laws or laws applicable to oil and gas extraction, that have not been remedied;




 
(g)
Orbit has good and marketable title to their assets and properties free and
clear of all encumbrances of any kind whatsoever;




 
(h)
Orbit has made available to Wharton all material information, including
financial, operational and other information, in respect of the oil and gas
resource or exploration properties and assets and all such information as made
available to Wharton is true and correct in all material respects and no
material fact or facts have been omitted therefrom which would make such
information misleading;




 
(i)
Orbit has had the opportunity to obtain independent legal advice with respect to
this letter agreement and related agreements, documents and transactions, and
hereby confirms that it is in no way relying on the legal advisors of Georgia or
Wharton, and hereby confirms that no legal advice was provided to Orbit by such
legal advisors; and




 
(j)
Orbit will hold and will cause its directors, officers, employees, agents,
advisors and controlling persons to hold any information respecting the AMI or
the operations thereon which is non-public in confidence, and to take steps to
ensure its directors, officers, employees, agents and advisors comply with
applicable securities laws respecting disclosure of information.



ARTICLE VI. JOINT OPERATING AGREEMENT


At or prior to the Closing, Wharton and Orbit agree to enter into a Joint
Operating Agreement (“JOA”) between Orbit and Wharton in such form as is
mutually agreeable to both parties, with terms, conditions and rates consistent
with those customary in the oil and gas industry in the United States. Orbit, as
Operator under the JOA, will act prudently; maintain insurance to cover all its
activities and with limits customary in the U.S., including naming Wharton and
Georgia as Additional Insureds. Orbit will exercise its fiduciary duties and
responsibilities as operator, and act in and conduct business in a manner that
is of the best interest of the Purchaser.


Orbit shall indemnify Wharton and its representatives, officers, directors,
agents and employees harmless from any and all expense, payment, loss or damages
incurred by such persons as a direct or indirect result of third party claims,
liens and demands arising out of Orbit’s operations in the AMI.


ARTICLE VII. FILES AND TITLE DATA


All files, documents and records of every nature relative to the Leases, Wells
and Equipment identified on Schedules “A”, “B” and “C”, as well as all work and
expenditures incurred by or on behalf of the Seller in the AMI, and that are in
the possession of Seller, or to which the Seller has a right of possession,
shall become the property of Purchaser immediately following closing of this
Purchase and Sale Agreement. Purchaser and Seller may agree that the files
associated to the properties be held by Orbit, as the operator under the JOA,
provided that Purchaser and Georgia shall have unrestricted access to such
files, documents and records during business hours on 24 hours notice to Seller.

5/16

--------------------------------------------------------------------------------



Seller warrants that it holds its interests in the Leases, Wells and Equipment
free and clear of any liens, claims or encumbrances, other than as disclosed in
writing to the Purchaser. Purchaser will be allowed full access to all files and
title data prior to Closing as necessary to review title to the property subject
to the Leases, and title to the Equipment. Purchaser may delay Closing for up to
30 days to correct title defects if any are found.
 
ARTICLE VIII. CLOSING


The Closing contemplated herein shall occur within 15 days of the Effective Date
of this letter agreement, unless Purchaser requests delay due to title defects
identified during the period prior to Closing. On Closing, the Purchaser and
Georgia will deliver the Purchase Price to the Seller, and Seller will deliver
to Purchaser the following:


1.
An Assignment Agreement in recordable form assigning all of the Sellers
interests in the Leases, Equipment and Wells to the Purchaser.



2.
A form of JOA executed on behalf of Orbit and in such form as has been approved
by Wharton.



3.
A Stock Power of Attorney duly executed by an authorized signatory on behalf of
Seller, with the signature guaranteed by a bank, trust company or brokerage
firm, along with a corporate resolution authorizing the signature of such
authorized signatory on behalf of the Seller.



4.
A corporate resolution of Orbit confirming its authority to enter into this
letter agreement and complete the transactions contemplated herein.



5.
A form of escrow agreement executed on behalf of Orbit and in such form as has
been approved by Wharton and the escrow agent.



On closing, the Purchaser shall deliver to Seller the following:
 
6.
The Debenture.



7.
A certificate representing the Shares other than the Escrow Shares.



8.
A certificate representing the Escrow Shares, provided that this delivery
obligation will be deemed satisfied upon the Purchaser delivering such
certificate to the escrow agent.



9.
A corporate resolution of Georgia confirming its authority to enter into the
letter agreement and complete the transaction contemplated herein.



10.
A resolution of Wharton confirming the authority to enter into this letter
agreement and complete the transactions contemplated herein.


6/16

--------------------------------------------------------------------------------



ARTICLE IX. MISCELLANEOUS


A.
Notices



All Notices desired or required as a result of the purpose of this Agreement may
be given by U.S. Mail to the addresses of the parties hereto as shown below or
by facsimile at the number shown hereon.


Orbit Energy, LLC
Attn: Mr. Greg A. Thompson
4801 Woodway Drive, Suite 305W
Houston, Texas 77056
Telephone: 713-355-7001
Fax:


Wharton Resources LP,
Georgia Exploration, Inc.
Attn: Mr. Wm Milton Cox
519 Heights Blvd
Houston, Texas 77007
Fax: (713) 979-3728



B.
Conformance with Laws and Regulations



This Purchase and Sale Agreement is subject to all applicable federal, state,
and local laws and all applicable rules, orders and regulations of any
authorized and duly constituted regulatory body or authority having jurisdiction
thereof, and all operations conducted hereunder shall be in conformity
therewith. The provisions hereof are binding upon each of the parties hereto and
shall extend to and be binding upon their respective legal representatives,
heirs, successors, and assigns.



C.
No Partnership Provision



Nothing in this letter agreement or the Venture-JOA is intended to create, and
nothing herein or therein shall ever be construed to create, a partnership,
joint venture, mining partnership, corporation, association, or other
relationship whereby any party hereto shall ever by held liable for the acts or
debts of another. The duties, obligations, and liabilities of each party set
forth in this letter agreement shall be several and not joint so that any single
party shall be liable only for its proportionate share of the duties,
obligations, and liabilities under the terms of this letter agreement.
 

D.
General

 
Upon execution by the parties hereto this letter agreement and any attachments
and/or Schedules shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, successors and assigns.
 
This letter agreement shall be construed under and in accordance with the laws
of the State of Texas.
 
All parties duties, obligations and liabilities hereto intended under this
letter agreement shall be severable, and not joint or collective.

7/16

--------------------------------------------------------------------------------


 
This letter agreement may be executed in multiple counterparts, each of which
constitute one and the same legal instrument.
 
This letter agreement is the entire agreement between Parties with respect to
the subject matter hereof, and replaces or supersedes any and all previous
agreement with oral or written between Parties.
 
If the foregoing sets forth our agreement, please show your acceptance by
signing and dating this agreement in the space provided below, agreed and
accepted this 30th day of January, 2007.


ORBIT ENERGY, LLC
 
GEORGIA EXPLORATION, INC. and WHARTON RESOURCES LLC.,
     
By its authorized signatories:
         
By:
/ s / Greg A. Thompson
 
By:
/ s / Donald L. Sytsma
 
Greg A. Thompson, President
   
Donald L. Sytsma, CFO& Director
         
By:
/ s / Wm Milton Cox
 
By:
/ s / Wm Milton Cox
 
CodeAmerica Investments, LLC
   
Wm Milton Cox, Chairman & CEO
 
Wm Milton Cox, Managing Member
               
By:
/ s / Bassam Nastat
 
By:
/ s / Bassam Nastat
 
Paragon Capital, LLC
   
Bassam Nastat, President & Director
 
Bassam Nastat, Manager
     



8/16

--------------------------------------------------------------------------------


 
SCHEDULE “A”




PURCHASE AND SALE AGREEMENT




OIL AND GAS LEASES
MOUND BRANCH PROSPECT
ELK COUNTY, KANSAS

9/16

--------------------------------------------------------------------------------



Schedule A
 
Lessor
 
Lease Date / Lease Exp. Date
     
Royalty
 
HBP
 
Number of Acres
 
Legal Discription
 
County
 
State
                                 
Bellar Family Farm, LLC
                               
Lease Date-
 
12/10/2005
 
3years
 
1/8
 
no
 
Total Acres 125
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date
 
12/10/2008
 
 
 
 
 
 
 
 
 
Section 29:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E/2NE/4,NE/4SE/4,N/2SE/4SE/4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lying North of County Rd
       
 
                               
Eugene R. & Catherine S. Perkins
                 
Total Acres 320
           
Lease Date-
 
2/11/2006
 
3years
 
1/8
     
Lease (1) 160
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date
 
2/11/2009
 
 
 
 
 
 
 
 
 
Section 18: NE/4
 
 
 
 
Lease Date-
 
2/11/2006
 
3years
 
1/8
 
 
 
Lease (2) 160
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date
 
2/11/2009
 
 
 
 
 
 
 
 
 
Section 18:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E/2SW/4, W/2SE/4
       
Tom & Angela Russell,
                 
Total Acres 563
           
Preston & Christina Jones
                               
Lease Date-
 
2/25/2006
 
3years
 
1/8
     
Lease (1) 280
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date
 
2/25/2009
                 
Section 21: NE/4NW/4, lying East of County RD, NE/4
                               
Section 22: W/2SW/4, SW/4NW/4
       
Lease Date-
 
2/25/2006
 
3years
 
1/8
     
Lease (2) 283
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date
 
2/25/2009
                 
Section 15: SW/4
                               
Section 22: N/2NW/4, SE/4NW/4
                                         
Howard E. & Debbie J. Unruh
                               
Lease Date-
 
2/25/2006
 
3years
 
1/8
     
Total Acres 200
 
Township 30 South, Range 11 East of 6th P.M.
 
Elk
 
KS
Lease Exp. Date
 
2/25/2009
                 
Section 21: SE/4, NE/4SW/4, SE/4SW/4
                                         
Alvin V. Schibbelhute
             
no
 
Total Acres 400
           
Lease Date-
 
10/1/2005
 
3 years
 
1/8
     
Lease (1) - 240 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
10/1/2008
                 
Section 12: SE/4, E/2SW/4
       
Lease Date-
 
10/1/2005
 
3 years
 
1/8
 
n/a
 
Lease (2) - 160 Acres
 
Township 30 South, Range 12 East
 
Elk
 
KS
Lease Exp. Date-
 
10/1/2008
                 
Section 7: SW/4
                                         
David Denton
                 
Total Acres 640
           
Lease Date-
 
10/13/2005
 
3 years
 
1/8
 
n/a
 
Lease (1) - 320 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
10/13/2008
                 
Section 16: N/2
       
Lease Date-
 
10/13/2005
 
3 years
     
n/a
 
Lease (2) - 320 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
10/13/2008
                 
Section 16: S/2
                                         
Dennis Bryan
                               
Lease Date-
 
9/6/2005
 
3 years
 
1/8
 
n/a
 
Total Acres 80
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
9/6/2008
                 
Section 19: E/2NE/4
                                                                               
                             
Robert Adams
                 
Total Acres 920
           
Lease Date-
 
10/17/2005
 
3 years
 
1/8
 
n/a
 
Lease (1) 160 Acres
 
E/2 NW/4, W/2 NE/4, Sec32
 
Elk
 
KS
Lease Exp. Date-
 
10/17/2008
                 
T30S-R11E, Elk County, Kansas
       
Lease Date-
 
10/17/2005
 
3 years
 
1/8
     
Lease (2) 160 Acres
 
Township 30 South Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
10/17/2008
                 
Section 35: NE/4
                                         
Robert, Lakin, Linda Adams
 
 
                           
Alice M. & Marion Brunetti
 
 
                           
Lease Date-
 
10/17/2005
 
3 years
         
Lease (3)- 240 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
10/17/2008
                 
Section 27: E/2SW/4, SE/4
                                         
Robert, Lakin, Linda Adams
 
 
                           
Alice M. & Marion Brunetti
 
 
                           
Lease Date-
 
10/17/2005
 
3 years
 
1/8
     
Lease (4)- 80 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
10/17/2008
                 
Section 35: W/2NW/4
                                         
Robert A., Larkin & Linda T.
 
 
                           
Adams
 
 
                           
Lease Date-
 
10/17/2005
 
3 years
         
Lease (5)- 120 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
10/17/2008
                 
Section 23: SE/4SE/4
       
 
 
 
                           
Robert A., Larkin & Linda T.
 
 
                           
Adams
 
 
                           
Lease Date-
 
10/17/2005
 
3 years
         
Lease (6) 160 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
10/17/2008
                 
Section 25: N/2NW/4
       
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Phyllis A. & Neal F. Osborn Trustees of the
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Phyllis A. Osborn Trust
 
 
 
 
 
 
 
 
 
Total Acres 640
 
 
 
 
 
 
Lease Date-
 
3/16/2006
 
3 years
 
1/8
 
 
 
Lease (1) 240 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
3/16/2009
 
 
 
 
 
 
 
 
 
Section 15: W/2SE/4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Section 22: NE/4
 
 
 
 
Lease Date-
 
3/16/2006
 
3 years
 
1/8
 
 
 
Lease (2) 160 Acres
 
Township 30 South Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
3/16/2009
 
 
 
 
 
 
 
 
 
Section 27: NE/4
       
Lease Date-
 
3/16/2006
 
3 years
 
1/8
     
Lease (3) 240 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
3/16/2009
                 
Section 22: SE/4, E/2SW/4
       
 
 
 
                           
M. Ruth Royse, Trustee of the M. Ruth Royce
 
 
             
Total Acres 640
           
Lease Date-
 
3/20/2006
 
3 years
 
1/8
     
Lease (1) 320 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
3/20/2009
                 
Section 10: W/2
       
Lease Date-
 
3/20/2006
 
3 years
 
1/8
     
Lease (2) 320 Acres
 
Township 30 South, Range 11 East
 
Elk
 
KS
Lease Exp. Date-
 
3/20/2009
                 
Section 10: E/2
                               
Section 30: NE/4NE/4
       
Babst Family Limited Partnership
                 
Total Acres 2524.1
           
Lease Date-
 
10/22/2005
 
1year
 
1/8
     
Lease (1) - 649.55 Acres
 
Township 30 South, Range 12 East
 
Elk
 
KS
Lease Exp. Date
 
10/22/2008
 
2yr Ext
             
Section 30: Lots 1,2,3,4 E2,a/d/a All
                               
lying East County (12 Ac.)
       
Babst Family Limited Partnership
                               
Lease Date-
 
10/22/2005
 
1year
 
1/8
     
Lease (2) - 239.34 Acres
 
Township 30 South, Range 12 East
 
Elk
 
KS
Lease Exp. Date
 
10/22/2008
 
2yr Ext
             
Section 31: Lot 1 (39.34), NE/4NW/4,
                               
N/2NE/4, a/d/a N/2N/2
                               
Section 32: N/2NW/4
       
Babst Family Limited Partnership
                               
Lease Date-
 
10/22/2005
 
1year
 
 
 
 
 
Lease (3) - 626.60 Acres
 
Township 30 South, Range 12 East
 
Elk
 
KS
Lease Exp. Date
 
10/22/2008
 
2yr Ext
 
 
 
 
 
 
 
Section 18: Lots 1,2,3,4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E/2W/2, E/2, a/d/a All
 
 
 
 
Babst Family Limited Partnership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lease Date-
 
10/22/2005
 
3years
 
 
 
 
 
Lease (4) - 320 Acres
 
Township 30 South, Range 12 East
 
Elk
 
KS
Lease Exp. Date
 
10/22/2008
 
 
 
 
 
 
 
 
 
Section 29: W/2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Babst Family Limited Partnership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lease Date-
 
10/22/2005
 
3years
 
 
 
 
 
Lease (5) - 688.61 Acres
 
Township 30 South, Range 12 East
 
Elk
 
KS
Lease Exp. Date
 
10/22/2008
 
 
 
 
 
 
 
 
 
Section 19: Lots 1,2,3,4,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E/2, a,d,a All ( 632.11 Ac. )
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Township 30 South, Range 11 East
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Section 24: All that part of the
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SE/4NE/4, E/2SE/4 lying East of
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
County Road ( 56.5 Ac. )
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Margaret P. Tidwell
 
7/13/2005
 
1year
 
 
 
 
 
Total Acres 959
 
Section 29, 30 Various
 
Elk
 
KS
Lease Date-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lease Exp. Date
 
 
 
 
 
 
 
 
 
 
 
 
       



10/16

--------------------------------------------------------------------------------


\
SCHEDULE “B”




PURCHASE AND SALE AGREEMENT




INTERESTS IN EXISTING WELLS
MOUND BRANCH PROSPECT
ELK COUNTY, KANSAS

11/16

--------------------------------------------------------------------------------


 
Schedule “B”
Orbit Energy LLC Onwership
Mound Branch Working Interest and Net Revenue Interest





   
WI
 
NRI
MT 19-1
LC#9
 
0.2500
 
0.1782
                   
MT 19-2
LC#10
 
0.3100
 
0.2226
                   
MT 29-1
LC#11
 
0.3100
 
0.2226
                   
DB 19-3
LC#12
 
0.2900
 
0.2078
                   
MT 29-2
LC#14
 
0.5500
 
0.4028
                   
DD 16-3
LC#15
 
0.7300
 
0.5402
                   
DD 16-2
 
1.0000
 
0.7400
                   
DD 16-8
 
1.0000
 
0.7400
                   
DD 16-4
 
1.0000
 
0.7400
 
Production intended to be used for lease use gas.



12/16

--------------------------------------------------------------------------------


 
SCHEDULE “C”




PURCHASE AND SALE AGREEMENT




FACILITIES AND EQUIPMENT
MOUND BRANCH PROSPECT
ELK COUNTY, KANSAS

13/16

--------------------------------------------------------------------------------



SCHEDULE “C”
 


Mound Branch Equipment Inventory
December 31, 2006




1,202' of 2 3/8 (8 round upset tubing)
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
47 3/4" Rods @ 25'ea.
 
(3) 6' 3/4" rodsubs
 
(1) 4' 3/4" rodsubs
 
(1) 8' 1" 25/32 pumpbarrel
 
(1) 15' mud anchor
 
(1) 10' gas anchor
 
(1) small pumpjack
     
1,005' of 2" line pipe tubing 10 round
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
40 3/4" Rods @ 25'ea.
 
(1) 6' 3/4" rodsub
 
(1) 8' 1" 25/32 pumpbarrel
 
(1) 13' mud anchor
 
(1) 8' gas anchor
 
(1) small pumpjack
     
1,022' of 2" line pipe tubing 10 round
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
38 5/8" Rods
 
(2) 3/4" rods
 
(1)15' mud anchor
 
(1)10' gas anchor
 
(1) small pumpjack
(1) 8' pump barrel
   
998' of 2 3/8" upset tubing 8 round
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
(39) 3/4" rods
 
(1) 8' 3/4" rod sub
 
(2) 6' 3/4" rod subs
 
(1) 15' mud anchor
 
(1) 10' gas anchor
 
(1) small pumpjack
(1) 8' pump barrel
   
1,105' of line pipe tubing 10 round
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
(44) 3/4" rods
 
(1) 15' mud anchor
 
(1) 10' gas anchor
 
(1) small pumpjack
(1) 8' pump barrel
   
1,038' of 2" line pipe tubing 10 round
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
(41) 3/4" rods
 
(1) 15' mud anchor
 
(1) 10' gas anchor
 
(1) 8' pump barrel
 
(1) small pumpjack
 

 
 
 

--------------------------------------------------------------------------------

 
 
1,037' of line pipe tubing 10 round
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
(41) 3/4" rods
 
(2) 6' 3/4" rod subs
 
(1) 15' mud anchor
 
(1) 10' gas anchor
 
(1)small pumpjack
     
Goff Well #5(LC-2)
 
1,039' of 2 3/8" upset tubing
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
(41) 3/4" rods
 
(2) 3/4" rod subs
 
(1) 15' mud anchor
 
(1) 6' gas anchor
 
(1) small pumpjack
     
1,667' of 2 3/8" upset tubing
 
Larkin Tubing Wellhead
 
(66) 3/4" rods
 
(2) 6' 3/4" rod subs
 
(1) 2' Rod sub
 
(1) 15' mud anchor
 
(1) 8' pump barrel
 
(1) 6' gas anchor
 
(1) 2 3/8" tubing valve
 
(2) 2" backpressure valve
 
(1) 2" meter-run and 2 pen meter
 
(1) small pumpjack
     
MainTank Battery(LC-1)
 
(1) 4x20 heater treater
50Lbs. MAOP
(2) 100Bbl. Tanks, steel
 
(1) 100Bbl. Watertank, fiberglass
 
(1) 30x10 3phase inlet sep.
125Lbs. MAOP
   
1,024' 2 3/8" tubing(8 round upset)
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
40 3/4" Rods
 
(3) 6' 3/4" rod subs
 
(1) 2' 3/4" rod sub
 
(1) 8' 1 25/32" pumpbarrel
 
(1) 15' mud anchor
 
(1) 6' gas anchor
 
(1) small pumpjack
     
1087' 2 3/8" tubing(8 round upset)
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
(43) 3/4" rods
 
(1) 6' 3/4" rodsub
 
(1) 2' 3/4" rodsub
 
(1) 8' 1 25/32 pumpbarrel
 
(1) 15' mud anchor
 
(1) 6' gas anchor
 
(1) small pumpjack
 

 
 
 

--------------------------------------------------------------------------------

 
 
1,115' 2 3/8" tubing(8 round upset)
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
(44) 3/4" rods
 
(2) 6' 3/4" rod subs
 
(1) 8' 1 25/32 pumpbarrel
 
(1) 15' mud anchor
 
(1) 6' gas anchor
 
(1) small pumpjack
     
1,841' 2 3/8" tubing(8 round upset)
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
(73) 3/4" rods
 
(1) 6' 3/4" rodsub
 
(1) 8' 1 25/32 pumpbarrel
 
(1) 15" mud anchor
 
(1) 6' gas anchor
 
(1) 2" meter-run and meter
 
(1) large pumpjack
     
1,658' 2 3/8" tubing(8 round upset)
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
(66) 3/4" rods
 
(4) 4' 3/4" rodsubs
 
(1) 6' 3/4" rodsub
 
(1)15' mud anchor
 
(1) 6' gas anchor
 
(1) large pumpjack
     
1,128.40' 2 3/8" tubing (8round)
 
Larkin Tubing wellhead
 
Pumping Tee
 
Stuffing Box
 
(45) 3/4" rods
 
(1) 15' mud anchor
 
(1) 6' gas anchor
 
(1) small pumpjack
 

 
14/16

--------------------------------------------------------------------------------



SCHEDULE “D”




PURCHASE AND SALE AGREEMENT




AMOUNTS ADVANCED TO OR PAID BY WHARTON
ON THE BEHALF OF ORBIT ENERGY, LLC

15/16

--------------------------------------------------------------------------------



Schedule “D”
 
 
 WHARTON RESOURCES CORP.
 
 SUMMARY OF FUNDS DISTRIBUTED TO ORBIT ENERGY
 
 11/30/2006
                                         
Prospect
 
Notes
 
Date
 
Check Number
 
Expenditure
 
Kansas
   
Initial Payment
   
9/1/2006
   
10016
 
$
100,000.00
 
Kansas
   
SCS Services
   
9/27/2006
   
10030
   
7,600.00
 
Kansas
   
BABST(Code America)
 
 
10/24/2006
   
10034
   
15,154.90
 
Kansas
   
Consolidated Oil Well Services
   
11/28/2006
   
10044
   
51,731.25
 
Kansas
   
Caney Valley Electric
   
11/29/2006
   
10045
   
1,460.88
 
Kansas
   
Advance
   
12/6/2006
   
10047
   
415,000.00
 
Kansas
   
Advance
   
12/6/2006
   
10054
   
100,000.00
 
Kansas
   
Advance
   
12/15/2006
   
10057
   
25,000.00
 
Kansas
   
Advance
   
12/21/2006
   
10060
   
15,000.00
 
Kansas
   
Advance
   
1/23/2007
   
10074
   
30,000.00
                                                     
   
 
 
   
Total Expenditures
             
$
760,947.03
 

 
 
16/16

--------------------------------------------------------------------------------